Judgment of conviction affirmed; no opinion.
Concur: Lewis, Conway, Desmond, Dye and Fuld, JJ. Loitghban, Ch. J., and Fboessel, J., dissent and vote to order a new trial in the following memorandum: The defendant’s constitutional protection against compulsory self incrimination was invaded when the trial prosecutor commented adversely and at length upon the defendant’s refusal to take a truth serum test (see People v. Forte, 277 N. Y. 440; 8 Wigmore on Evidence [3d ed.], §§ 2272-2273). The further comment of the District Attorney to the jury that they should not be misled by any idea that this defendant, who pleaded insanity, may be confined permanently to a hospital, thus suggesting that he might be released, was also improper. [See 304 N. Y. 881.]